Title: [Diary entry: 1 November 1788]
From: Washington, George
To: 

Saturday the First. Thermometer at 44 in the Morning—54 at Noon and 54 at Night. The Wind in the Morning was from the So. Wt. & pretty fresh. About 9 Oclock it clouded up and began to rain for 10 or 15 minutes pretty smartly after which two or three other scuds of rain for a few minutes passed over. Afternoon clear. Colo. Lee went away after breakfast and I rid to all the Plantations. In the Neck—all the Plows were putting in Rye, and all the Hoes employed in taking up Potatoes & hoeing in Rye between the Corn. At Muddy hole—The Plows began to put in Rye in field No. 3

where the Pease grew in hills. The Hoe People continued digging the Irish Potatoes which they began on thursday last. At Dogue run—The Plows were breaking up field No. 3 and the other hands were employed in taking up the scattering Potatoes & fallen Corn. At Frenchs—both plows and Hoes were employed in breaking up the bouting Roes along the fence that they may be sowed wth. the grain the field has received. At the Ferry—The plows were breaking up No. 5. The other people, some were cleaning up the Rye that was tread out yesterday, and some digging Potatoes. Doctr. Craik was sent for, and came down this afternoon to visit Waggoner Jack, who had been sick two or three days.